Citation Nr: 1739518	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-33 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for status post cerebral concussion.

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1976 to January 1981.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A hearing was held before the undersigned in December 2016.  A transcript of the hearing is of record.  This appeal was processed using the paperless, electronic Veterans Benefit Management System (VBMS) claims processing system. 

The Board also notes that the Veteran discussed having depression secondary to his service-connected impairments at his December 2016 hearing.  The Board notes that a claim for service connection for adjustment disorder with depressed mood was denied in a December 2013 rating decision.  However, to the extent that such testimony was an attempt to raise a new claim for service connection for depression, to include on a secondary basis, the Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2016). 

In April 2016, the RO granted an increased rating of 40 percent for right C8-T1 radiculopathy with supraclavicular thoracic outlet syndrome and decreased the rating for cervical strain to 10 percent disabling, both effective March 15, 2016.  In a May 2016 rating decision, the RO granted service connection for right knee instability, evaluated as 10 percent disabling, effective March 15, 2016 and decreased the Veteran's rating for right knee degenerative arthritis to 10 percent disabling effective August 1, 2016.  In May 2016 and August 2016, respectively, the Veteran filed a notice of disagreement (NOD) regarding the reduction in ratings for the service connected cervical strain and right knee degenerative arthritis.  The Agency of Original Jurisdiction (AOJ) has not responded with a Statement of the Case (SOC).  Nevertheless, as VA has acknowledged receipt of the NOD, a remand of the issue pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) is not necessary.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The U. S. Court of Appeals for Veterans Claims has held that if a veteran claims a disability is worse than when originally rated, VA must provide a new examination when the available evidence is too old to adequately evaluate the current state of the condition.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

During the December 2016 Board hearing, the Veteran did not explicitly state that his symptoms of his status post cerebral concussion have worsened; however he described symptoms such as feeling "like somebody has an ice pick behind his ear," dizziness, and problems with concentration.  The record is unclear as to whether these symptoms are related to pain from his other service-connected disabilities.  The Veteran was last afforded a VA examination regarding his service-connected status post cerebral concussion in March 2010.  A remand for a new examination is thus warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

Regarding the Veteran's claim for TDIU, during the December 2016 Board hearing he specifically stated that his pain from his service-connected disabilities interferes with his ability to concentrate and focus on job tasks.  The Veteran has had numerous VA examinations that address the functional impact of his service connected disabilities individually, as recently as March 2016.  Although the March 2016 examiners addressed the functional impact of the Veteran's peripheral neuropathy and cervical spine disabilities, the functional impact of his right knee disabilities was not discussed and neither was the functional impact of his disabilities combined.  In light of the Veteran's contentions of increased pain as discussed in the December 2016 Board hearing, and the inadequate opinions regarding functional impact of the service-connected disabilities, the Board finds VA examination(s) should be conducted and include the functional impact of each individual disability, individually and collectively, in order to resolve the claim for a TDIU.  The issue of entitlement to a TDIU should also be considered on both a schedular and extraschedular basis, if warranted.

In addition, the issues regarding the ratings for the service-connected cervical strain and right knee degenerative arthritis is inextricably intertwined with the issue of entitlement to a TDIU.  As such, the TDIU claim must be deferred pending the outcome of these issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183  (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on another issue).  

Upon remand, any outstanding VA treatment records should also be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's claims file his VA treatment records dated from August 2016 to the present.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

2.  Then, schedule the Veteran for a VA examination(s) with the appropriate medical personnel to determine the severity of his service-connected status post cerebral concussion and the functional impact of his service-connected disabilities.  The entire record should be made available to and reviewed by the examiner.  Following a review of the claims file and after any necessary tests and studies are completed, the examiner is requested to provide the following opinions: 

The examiner must identify and describe in detail all current pathology associated with the Veteran's concussion residuals, if any, including the severity and associated functional limitations.  Additionally, the examiner should describe the concussion symptomatology throughout the appeal period. 

The examiner should comment on the functional effect of the Veteran's service-connected disabilities, individually and collectively, on his ability to engage in any type of full-time employment, including any form of sedentary work. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so.

3.  Thereafter, and after completing any other development deemed necessary, to include referral to the Director of Compensation and Pension Service if appropriate, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case and given an opportunity to respond prior to returning the case to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




